UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 17, 2012 TRAILBLAZER RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 000-52397 88-0409170 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) c/o Grant Morris Dodds, 2520 St Rose Parkway, Suite 319, Henderson NV 89074 (Address of principal executive offices) (Zip Code) (800) 787-5439 Registrant’s telephone number, including area code Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On December 17, 2012, Trailblazer Resources Inc. (“Trailblazer”) and Temple Mountain Energy, Inc., a Minnesota corporation (“TME”) with whom Trailblazer had executed an agreement on July 31, 2012 to acquire certain oil sands-related assets owned by TME, exchanged a letter agreement that extends the term of the agreement until January 31, 2013. The extension will facilitate the completion of due diligence on the acquisition of the TME assets, including verification of TME’s bitumen claims at its 1,300 acre site on the Asphalt Ridge section of the Green River Basin in Utah using documentation developed by a previous owner of the mineral leases, Standard Oil of Ohio (now Amoco). Under the agreement, Trailblazer will issue 26,500,000 shares of its common stock to TME for the purchased assets. Such shares would represent approximately 48.6% of Trailblazer's outstanding shares. TME agrees to establish a Debt Retirement Escrow account for the purpose of retiring the debt retained by TME upon completion of the asset sale to Trailblazer. TME agrees to deposit 1,500,000 of these shares into this escrow account, with an additional 1,500,000 shares to be contributed by Trailblazer. In addition, TME will establish an Environmental Liability Escrow and deposit 1,000,000 of the shares issued to it into that escrow account. Trailblazer would not assume any of TME's liabilities as part of the asset purchase. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRAILBLAZER RESOURCES, INC. December 28, 2012 By:/s/ Samuel W. Fairchild Samuel W. Fairchild Chief Executive Officer 2
